CASE 0:19-cv-00305-JRT-LIB Document 1-1 Filed 02/08/19 Page 1 of 11




 STATE OF MINNESOTA                                                     DISTRICT COURT
 COUNTY OF GRANT                                               EIGHTH JUDICIAL DISTRICT
                                                                CASE TYPE: Civil Other/Misc.
                                                                  Court File No.


Erik A. Ahlgren, in his capacity as
assignee in the assignment for the
benefit of creditors of Ashby Farmers
Co-Operative Elevator Company,

                                      Plaintiff,
                                                                     SUMMONS
V.


Jay Link individually and
Link's Wild Safaris
                                  Defendants.



THIS SUMMONS IS DIRECTED TO Jay Link and Link’s Wild Safaris.

        1. YOU ARE BEING SUED. The Plaintiff has started a lav^suit against you.
The Plaintiffs Complaint against you is attached to this Summons. Do not throw these papers
away. They are official papers that affect your rights. You must respond to this lawsuit even thougli
it may not yet be filed with the Court and there may be no court file number on this Summons.

       2. YOU MUST REPLY WITHIN 20 DAYS TO PROTECT YOUR RIGHTS. You
must give or mail to the person who signed this summons a written response called an Answer
within 20 days of the date on which you received this Summons. You must send a copy of yoiu
Amswer to the person who signed this Summons located at:

        Erik A. Ahlgren
       Attorney #191814
       220 West Washington Ave, Suite 105
       Fergus Falls, MN 56537
       Office: 218-998-2775
       erik@ahlgrenlaw. net


         3. YOU MUST RESPOND TO EACH CLAIM. The Answer is your written response
to the Plaintiffs Complaint. In your Answer you must state whether you agi'ee or disagree with
each paragraph of the Complaint. If you believe tire Plaintiff should not be given everything asked
for in the Complaint, you must say so in your Answer,



                                           EXHIBIT A
CASE 0:19-cv-00305-JRT-LIB Document 1-1 Filed 02/08/19 Page 2 of 11




        4. YOU WILL LOSE YOUR CASE IF YOU DO NOT SEND A WRITTEN
RESPONSE TO THE COMPLAINT TO THE PERSON WHO SIGNED THIS
SUMMONS. If you do not answer within 20 days, you will lose this case. You will not get to tell
your side of tlie story, and the Court may decide against you and award the Plaintiff everything
asked for in the Complaint. If you do not want to contest the claims stated in the Complaint, you
do not need to respond. A default judgment can then be entered against you for the relief requested
in the Complaint,

        5. LEGAL ASSISTANCE. You may wish to get legal help from a lawyer. If you do not
have a lawyer, the Court Administrator may have infonnation about places where you can get legal
assistance. Even if you cannot get legal help, you must still provide a written Answer to
protect your rights or you may lose the case.

        6. ALTERNATIVE DISPUTE RESOLUTION. The parties may agree to or be ordered
to participate in an alternative dispute resolution process under Rule 114 of the Minnesota General
Rules of Practice. You must still send your written response to the Complaint even if you expect
to use alternative means of resolving this dispute.

                                            Ahlgren Law Office, PLLC

Dated: January 8, 2019                      /s/Erik A. Ahlgren
                                            Erik A. Ahlgren, Attorney #191814
                                            220 West Washington Ave, Ste 105
                                            Fergus Falls, MN 56537
                                            Office; 218-998-2775
                                            Fax: 218-998-6404
                                            erik@ahlgrenlaw. net

                                             ATTORNEYS FOR PLAINTIFF



                                                   E JENSEN P.A.

Dated: January 8, 2019
                                             Dorothy P{.Bi}adley, Attorney # 0
                                             125 South Mill Street
                                             Fergus Falls, MN 56537
                                             Office: 218-998-4088
                                             Fax:218-998-4087
                                             dbmdley@clinelawyers. com

                                             ATTORNEYS FOR PLAINTIFF
CASE 0:19-cv-00305-JRT-LIB Document 1-1 Filed 02/08/19 Page 3 of 11




STATE OF MINNESOTA                                                          DISTRICT COURT
COUNTY OF GRANT                                                    EIGHTH JUDICIAL DISTRICT
                                                                    CASE TYPE: Civil Other/Misc.
                                                                      Court File No.


Erik A. Ahlgren, in his capacity as assignee
in the assignment for the benefit of creditors
of Ashby Farmers Co-Operative Elevator
Company,

                                      Plaintiff,
                                                                   COMPLAINT
V.


Jay Link individually and
Linlc’s Wild Safaiis
                                  Defendants.



       Erik A. Ahlgren, in his capacity as the assignee in the assigmnent for the benefit of

creditors of tlie Ashby Farmers Co-Operative Elevator Company (“Plaintiff’ or “Assignee”), as

and for his complaint against Jay Link and Link’s Wild Safaris (jointly, “Defendants”), states

and alleges as follows:

                                              Parties

       1.      Ashby Farmers Co-Operative Elevator Company (the “Co-Op” or “Assignor”) is

a cooperative formed under Minnesota Statute 308A, witli its principal place of business at 101

Larson Avenue, Ashby, MN 56309.

       2.      Defendant Jay Link is an individual residing in Wisconsin with an address of P.O.

Box 210, Minong Wisconsin, 54859.
CASE 0:19-cv-00305-JRT-LIB Document 1-1 Filed 02/08/19 Page 4 of 11




          3.   Defendant link’s Wild Safari is business which is, on information and belief, is

owned and operated by Jay Link with its office location at 701 Houston Avenue, Minong WI,

54859-9161.

                                  Procedural Background

          4.   On December 21, 2018, the Co-Op executed an assignment for the benefit of his

creditors and the assignment was filed in the Grant County Court pursuant to Minn. Stat.

§577.12.

          5.   The Assignee has committed to liquidate and administer all non-exempt assets of

the Co-Op, for tlie benefit of the Co-Op’s creditors, pursuant to the terms of Minn. Stat. §§576

and 577, and under the supervision of the above-captioned court in Case File No. 26-CV-19-3 .

          6.   Pursuant to Minn. Stat. §577.18, the Assignee shall be treated as a general

receiver and all proceedings following the filing of the assignment shall be governed by Minn.

Stat. §§576.21 to 576.53.

          7.   Pursuant to Minn. Stat. §577.18 and Minn. Stat. §576.29, subd. 1(b)(1) and (2),

the Assignee may pursue any claim or remedy that may be asserted by the Co-Op as well as any

claim or remedy that may be asserted by a creditor of the Co-Op under Minn. Stat. §§513.41 to

513.51.

          8.   This action is brought under the Minnesota Fraudulent Transfer Act, Minn. Stat.

§§ 513.41 to 513.51, to recover Ifaudulent transfers, damages and disgorgement, as well as under

Minnesota law to prevent unjust enrichment and to impose a constructive trust, in connection

with transfers of property by the Co-Op to Defendants.

          9.   At all times material hereto, tlrere was and is at least one or more creditors who

held and who hold claims against the Co-Op, including but not limited to CoBank (the
CASE 0:19-cv-00305-JRT-LIB Document 1-1 Filed 02/08/19 Page 5 of 11




“Predicate Creditors”).

        10.    The existence of the Predicate Creditors provides the Plaintiff with standing to

assert the claims under the Mimiesota Fraudulent Transfer Act, Mirm. Stat. §§ 513.41 to 513.51

based on the provisions of Minn. Stat. 576.29, subd. 1 (b)(2),

        11.    Defendants are initial transferees of the fraudulent or other avoidable transfers

alleged in this Complaint, or persons for whose benefit such transfers were made, or immediate

transferees of any initial transferee of such transfers.

                                      Factual Background

        12.     The Ashby, Minnesota grain elevator has been in operation since 1908, and was

originally fonned as the Co-Op on June 14, 1937,

        13.     The Co-Op purchases gi'ain from local area farmers and aggi'egates it for shipping

and sale to the grain markets. Each of the local area farmers is an owner of the Co-Op and builds

equity value based on their use of the Co-Op’s services. As a result of the actions as described in

this complaint, the Co-Op is now defunct.

        14.     Jerry Flennessey began as the Co-Op’s general manager in 1989.

        15.     Beginning by at least June of 2003, Jerry Hennessey began receiving

unauthorized funds from the Co-Op. The first checks were written directly to him, and were

coded as feed purchases, but Mr. Hemiessey never sold feed to the Co-Op.

        16.     During the course of his fraud, Jeri7 Hemressey wrote over $5.4 million in

unauthorized Co-Op checks to pay personal bills for both him and his wife Rebecca Hennessey,

as well as improvements to their home, the purchases of land and other assets in both his name

and that of his wife, and to pay for exotic hunting trips, taxidermy and other expenses that were

urn-elated to the business of the Co-Op. The checks were generally coded as purchases of
CASE 0:19-cv-00305-JRT-LIB Document 1-1 Filed 02/08/19 Page 6 of 11




soybeans, wheat, com, feed or other ordinary expenses of the Co-Op to disguise their true nature.

        17.    Beginning in 2015, Jen7 Hennessey wrote at least S312,150,00 in Co-Op checks

made payable to the order of Jay Link, which paid for exotic hunting trips organized or

sponsored by Defendants. The checks that have been identified to date are (the “Unauthorized

Checks”!:

                                     Check #             Date              Amount
       Jay Link                      2024566          12/29/2017       $     25,100.00
       Jay Link                      2024796          12/29/2017       $     40,800.00
       Jay Link                      2024902          12/29/2017       $     73,750.00
       Jay Link                      2023744          12/30/2016       $     44,500.00
       Jay Link                      2023805          12/30/2016       S     10,000.00
       Jay Link                      2023897          12/30/2016       $      50,000.00
       Jay Link                      2022470          12/31/2015       $     20,000.00
       Jay Link                      2022874          10/30/2015       $     18,500.00
       Jay Link                      2025485          02/18/2018       $     24,000.00
       Jay Link                      2025518          02/18/2018       s       5,500,00
                                                             Total     s    312,150.00


        18.    The Unauthorized Checks clearly identified the Co-Op as the payor,

        19.     Based on the name of the Co-Op, the Defendants knew or should have known that

they were taking checks from an agricultural cooperative, for expenses unrelated to the business

of tire cooperative.

        20.     The Defendants actively solicited business from residents of the United States, at

shows hosted by the Safari Club Intemational in cities located in the United States, through their

several internet sites and through other means.

        21.    The Defendants not only purposefully directed their marketing to residents of the

United States, but specifically knew or should have known that they were soliciting business

from residents of the State of Minnesota, and Grant County, Minnesota in particular. On

infomiation and belief, the Defendants coiresponded with Jerry and/or Rebecca Hemiessey,

                                                  4
CASE 0:19-cv-00305-JRT-LIB Document 1-1 Filed 02/08/19 Page 7 of 11




obtained travel information from them, assisted in obtaining pemiits and other required

govermiiental approvals for them, all of which allowed Defendants to understand that they were

soliciting business from residents of the State of Mimiesota. Perhaps most importantly,

Defendants accepted fimds drawn from the Co-Op’s bank account based on checks that clearly

identified the Co-Op as being located in Ashby, Minnesota.

       22.    ITie Defendants knew or should have known that they were benefiting from

fraudulent activity or, at a minimum. Defendants failed to exercise reasonable due diligence in

accepting the Unauthorized Checks.

       23.    Even thougii the Co-Op owed no money and had no contractual relationship with

the Defendants, the Defendants accepted the Unauthorized Checks and procured the Co-Op’s

funds through use of the Unauthorized Checks.

       24.    Jeixy Hennessey fraudulently and intentionally concealed the ongoing fraud based

on the use of tlie Unauthorized Checks in an effort to hinder, delay and defraud governmental

authorities, tire Co-Op members and the Co-Op Board of Directors. Rebecca Hennessey also

knew or should have known that the checks were not being paid through their personal bank

accounts, and on information and belief was unjustly enriched by the fraud and had reason to

know of the fraud.

       25.    The fraud was not uncovered by Plaintiff until September of 2018.

       26.    The Plaintiffs claim is timely because, at all times material hereto, there was and

is at least one or more creditors who had neither actual knowledge nor discovery of facts

constituting deemed notice of the nature of Jerry Hennessey’s fraud, within the six years before

the first date on which Jerry Hennessey’s fraud was discovered.
CASE 0:19-cv-00305-JRT-LIB Document 1-1 Filed 02/08/19 Page 8 of 11




                                 COUNT I - ACTUAL FRAUD
                               Minn. Stat §§ 513.44(a)(1) and 513.47

        27.      The Plaintiff realleges the foregoing paragi'aphs of this Complaint.

        28.      Jerry Hennessey did not have a right to use the Co-Op’s funds to pay for exotic

hunting trips.

        29.      Jerry Hennessey’s use of the Unauthorized Checks to pay for exotic hunting trips

was part of his fraudulent scheme to divert the Co-Op’s funds for his personal benefit and for the

benefit of his wife Rebecca Hennessey and for the benefit of Defendants.

        30.      The transfers represented by the Unauthorized Checks were made with the actual

intent to hinder, delay or defraud the Co-Op’s creditors by utilizing funds that could have been

used to satisfy creditors and, instead, using them for Jerry Hemiessey’s own personal benefit and

for the benefit of his wife, Rebecca Hennessey.

        31.      The transfers represented by the Unauthorized Checks were made to Defendants

in furtherance of Jerry Hennessey’s fraudulent scheme.

        32.      To the extent that Defendants are not initial transferees of the transfers

represented by the Unauthorized Checks, they are subsequent transferees of the initial transferees

of the transfers, and upon information and belief cannot satisfy their burden that they took the

transfers for value and in good faith or are entities or individuals for whose benefit such

transfers were made.

        33.      As a result of the foregoing, the Plaintiff is entitled to judgment pursuant to Minn,

Stat. §§ 513.44(a)(1) and 513.47 avoiding the transfer of $312,150.00 pursuant to the

Unauthorized Checks and authorizing the Plaintiff to recover such funds along with prejudgment

and post-judgment interest, fees and costs from Defendants.
CASE 0:19-cv-00305-JRT-LIB Document 1-1 Filed 02/08/19 Page 9 of 11




                           COUNT II - CONSTRUCTIVE FRAUD
                             Minn. Stat. §§ 513.45(a) and 513.47

       34.     The Plaintiff realleges the foregoing paragraphs of this Complaint.

       35.     The Co-Op received less than reasonably equivalent value for the transfers

represented by the Unauthorized Checks.

       36.     Even thougli the Co-Op owed no money and had no contractual relationship with

the Defendants, the Defendants accepted the Unauthorized Checks and procured the Co-Op’s

funds through use of the Unauthorized Checks.

       37.      At the time the Defendant procured funds from the Co-Op by utilizing the

Unauthorized Checks, the Co-Op was insolvent or became insolvent as a result of the transfers.

       38.     The Defendants are the initial transferees of the transfers represented by the

Unauthorized Checks.

       39.     To the extent that the Defendants are not initial transferees of the transfers

represented by the Unauthorized Checks, tliey are subsequent transferees of the initial transferees

of the transfers, and upon information and belief cannot satisfy their burden that they took the

transfers for value and in good faith or are entities or individuals for whose benefit such

transfers were made.

       40.     As a result of die foregoing, the Plaintiff is entitled to judgment pursuant to Minn,

Stat. §§ 513.45(a) and 513.47 avoiding the transfer of $312,150.00 pursuant to the Unauthorized

Checks and authorizing the Plaintiff to recover such funds along with prejudgment and post­

judgment interest, fees and costs from Defendants.
CASE 0:19-cv-00305-JRT-LIB Document 1-1 Filed 02/08/19 Page 10 of 11




                             COUNT m-U'NJUST ENRICHMENT

       41.     The Plaintiff realleges the foregoing pai’agraphs of this Complaint.

       42.     An unjust enrichment claim requires a showing that the defendant has knowingly

received or obtained something of value for which the defendant in equity and good conscience

should pay. ServiceMaster of St. Cloud v. GAB Business Services, Inc., 544 N.W.2d 302, 306

(Miim.1996).

       43.     Here, Defendants knowingly received $312,150.00 ft'orn the Co-Op.

       44.      The Defendants blew or should have known that they were benefiting from

fraudulent activity or, at a minimum, failed to exercise reasonable due diligence in accepting the

Unauthorized Checks.

       45.     The Unauthorized Checks clearly identified the Co-Op as the payor.

       46.     Even though the Co-Op owed no money and had no contractual relationship with

the Defendants, the Defendants accepted the Unauthorized Checks and procured the Co-Op’s

funds tlirougli use of tlie Unautliorized Checks.

       47.     The Defendants are the initial transferees of the transfers represented by the

Unauthorized Checks and/or all benefited from the funds.

       48.     The Co-Op first learned of the first of the Unauthorized checks on or about

September 12, 2018 and has acted with diligence in bringing this claim.

       49.     As a result of the foregoing, the Plaintiff is entitled to judgment in the amount of

$312,150.00 along with prejudgment and post-judgment interest, fees and costs from

Defendants.
CASE 0:19-cv-00305-JRT-LIB Document 1-1 Filed 02/08/19 Page 11 of 11




       WHEREFORE, the Plaintiff respectfully requests a judgment of this Court:

   a. Awarding the Plaintiff, a money judgment against Defendants in the amount of

       $312,150.00;

   b. Awarding the Plaintiffs costs, disbursements and attorneys' fees as allowed by law; and,

   c. For such other relief as the Court deems just and equitable.

                                           Ahlgren Law Office, PLLC

Datetl: January 8, 2019                    /s/Erik A. Ahlttren
                                           Erik A. Ahlgren, Attorney #191814
                                           220 West Washington Ave, Ste 105
                                           Fergus Falls, MN 56537
                                           Office; 218-998-2775
                                           Fax: 218-998-6404
                                           erik@ahlgrenlaw. net

                                            ATTORNEYS FOR PLAINTIFF



                                           ^INE JENSEN P.A.

Dated: January 8,2019
                                           Dorothy fcriradley, Attorney #      0518
                                           125 South Mill Street
                                           Fergus Falls, MN 56537
                                           Office: 218-998-4088
                                           Fax:218-998-4087
                                           dhradley@clinelawyers.com

                                           ATTORNEYS FOR PLAINTIFF
